COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00509-CV


ALI JAHAN-TIGH                                                        APPELLANT

                                         V.

DE LAGE LANDEN FINANCIAL                                                APPELLEE
SERVICES


                                     ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Appellant filed a timely notice of appeal from the September 18, 2012

“Notice Of Filing Of Foreign Judgment.” See Tex. R. App. P. 26.1(a)(1). The trial

court subsequently granted appellant's timely motion for new trial on December

18, 2012, while it still had plenary jurisdiction over the case. See Tex. R. Civ. P.

329b(c), (e).


      1
       See Tex. R. App. P. 47.4.
      On December 28, 2012, we informed the parties that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before January 8, 2013, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Therefore, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), (c), 43.2(f).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: March 14, 2013




                                     2